Citation Nr: 1230809	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-25 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of cold injury.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1951 to August 1953, to include service in Korea.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2011 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims files.

This case was previously before the Board, most recently in July 2011, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).


FINDING OF FACT

No residual of cold injury has been present during the pendency of the claim.  



CONCLUSION OF LAW

Residuals of cold injury were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in June 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2008 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file and VA Medical Center and private treatment notes have been obtained.  The Board notes that the Veteran has reported receiving treatment every 2-3 months from Dr. F.K., a podiatrist.  In the July 2011 remand, the Board specifically directed that the Veteran be afforded the opportunity to execute an Authorization and Consent to Release Information form so that VA may attempt to obtain records of podiatric treatment from Dr. F.K.  In a July 2011 letter, the Veteran was asked to provide such an authorization.  A review of the record shows that the requested authorization form was not received by VA.  Therefore, records from Dr. F.K. could not be obtained by VA.  However, the Board finds that the development conducted in this regard substantially complies with the directives of the July 2011 remand as an attempt to obtain the necessary authorization from the Veteran was in fact made. 

In the April 2011 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of any cold injury residuals.  However, it was later learned that the Veteran had suffered a cerebral vascular accident (CVA) in March 2011 and was unable to report for the examination scheduled at the direction of the April 2011 remand.  In the July 2011 remand, the Board directed that the Veteran be contacted in order to determine when he might be able to report for an examination.  In April 2012, the Veteran was contacted by VA and asked if he was willing and able to report for the directed examination.  The Veteran reported that he was too weak to report for the examination and that he wished to have his case forwarded to the Board for a decision based on the information received from the hospitals at which he had received treatment.  Therefore, the Board finds that the development conducted substantially complies with the directives of the July 2011 remand directives.  Therefore, at the request of the Veteran, a VA examination will not be conducted in this case and any pertinent medical evidence that could have been obtained at such examination is not of record for consideration by the Board in this decision.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Service connection is granted for disability resulting from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that he was exposed to extreme cold weather conditions while in active service and that he has residuals of that exposure.  The Veteran reported instances of extreme cold weather exposure while undergoing training at USMC Camp Pickle Meadow training center and while serving in the Republic of Korea.  In the April 2011 remand, the Board conceded the Veteran's exposure to extreme cold weather conditions while in active service.  

The STRs are negative for any evidence of cold injury or cold injury residual.  In August 1953, the Veteran was afforded a separation examination.  There is no indication from the examination report that the Veteran reported experiencing any sort of cold injury or residuals of such at the time of his separation from active service.  Additionally, both the Veteran's upper and lower extremities were found to be clinically normal upon physical examination at the time of his separation.  

A review of the post-service medical evidence of record shows that the Veteran receives treatment for various disabilities at the VA Medical Center.  A review of the VA Medical Center treatment notes of record shows that at a March 2009 ambulatory care visit, the Veteran reported that he wanted service-connected benefits for frost bite.  The treatment note shows that the Veteran was referred to a service representative to help him file his claim for such.  There is no indication from the March 2009 treatment note that the Veteran specifically claimed a disability related to a cold injury in service and there was no diagnosis of a disability resulting from cold injury made at that time.  The other VA Medical Center treatment notes of record are negative for any indication that the Veteran has reported sustaining a cold injury during active service and for any evidence of residuals of such an injury.

Additionally, the Board notes that throughout the course of his treatment for his various disabilities at the VA Medical Center, the Veteran has received a number of diabetic foot examinations dating back to at least January 2001.  A review of the foot examination reports shows that both the Veteran's feet were visually inspected for abnormalities at each examination.  While the Veteran was often reported to have thick, yellow, brittle toe nails upon examination, no diagnosis of a cold injury or residuals of such made was rendered at the completion of any of the diabetic foot examinations of record.  

Also of record are numerous private treatment records, the majority of which pertain to the Veteran's treatment and rehabilitation following his March 2011 CVA.  However, there is a March 2011 letter from the Veteran's private podiatrist, Dr. F.K.  In that letter, Dr. F.K. reported that the Veteran was seen every 2 1/2 - 3 months for foot issues.  Dr. F.K. did not report the nature of the foot issues that the Veteran was treated for.

As noted above, in an attempt to obtain more detailed records of this treatment, VA sent the Veteran a letter requesting that he submit a records release authorization for Dr. F.K.  However, the Veteran did not submit the requested authorization and so, VA was unable to obtain these records.  

A review of the other private treatment notes of record shows that the Veteran was seen at Community Medical Center for complaints of left leg pain and weakness in March 2011.  It was later determined that the Veteran had experienced a CVA.  There is no indication from the private treatment notes of record that the Veteran was diagnosed with any cold injury residuals at that time.       

In sum, there is no medical evidence indicating that the Veteran has residuals of an in-service cold injury.  While the Board finds that the Veteran sincerely believes that he has a disability resulting from exposure to extreme cold weather conditions during active service, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In light of the absence of any competent evidence of the presence of residuals of cold injury at any time during the pendency of the claim, the claim must be denied.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In reaching this decision, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for residuals of cold injury is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


